On Petition for Rehearing and Rehearing En Banc
Appellants filed petitions for rehearing and rehearing en banc.
The Panel voted to deny rehearing.
A member of the Court requested a poll on the petition for rehearing en banc. The poll failed to produce a majority of the judges in active service in favor of rehearing en banc. Judge Widener voted to rehear the case en banc, and Judges Niemeyer, Luttig, Michael, Motz, Traxler, *363Gregory, Shedd and Duncan voted against rehearing en banc. Chief Judge Wilkins and Judges Wilkinson, Williams and King are disqualified.
The Court denies the petition for rehearing and rehearing en banc. Entered at the direction of Judge Michael for the Court.